El Juez Presidente Señor Bel Toro
emitió la opinión del tribunal.
Méndez Hermanos, una sociedad mercantil domiciliada en, Humacao, entabló demanda en la' Corte de Distrito de San Juan el 21 de enero de 1933 contra el Tesorero de Puerto Rico en reclamación de $1,941.03 que por contribución sobre ingresos pagó bajo protesta el 30 de enero de 1932.
El demandado por vía de excepción previa alegó que la demanda no aducía becbos suficientes constitutivos de una causa de acción “por cuanto la acción que en ella se ejer-*148cita está prescrita a tenor de lo que dispone la sección 76, párrafo (a) de la Ley núm. 74, aprobada en 6 de agosto de 1925 (Leyes de 1925, pág. 401), porque según aparece de xa demanda esta acción se lia ejercitado después de transcu-rridos treinta días desde la fecha en que se pagó la contri-bución bajo protesta.”
La excepción fué declarada sin lugar. Contestó el de-mandado. Fué el pleito a juicio. Y la corte de distrito lo falló por sentencia de junio 6, 1935, declarando la demanda sin lugar en cuanto a la eliminación del sueldo pagado a un socio, bajo la autoridad del caso de Moscoso Hnos. v. Tesorero, 44 D. P. R. 11, y con lugar en cuanto a la deducción de cinco mil dólares invocada de acuerdo con la sección 34 de la Ley núm. 74 de 1925, por entender que dicha sección estaba en todo su vigor ya que la Ley núm. 18 de 1927 (pág. 487) decretada para enmendarla era nula de acuerdo con lo resuelto por la Corte de Circuito de Apelaciones del Primer Circuito en el caso de Domenech v. Havemeyer, 49 F. (2d) 849.
De la.s sentencias apelaron ambas partes. Sus recursos • se tramitaron separadamente pero se vieron el mismo día. Todas las cuestiones suscitadas han sido ampliamente dis-cutidas. Una de ellas es de naturaleza previa, la de haberse establecido la acción ejercitada fuera del término autorizado por la ley.
Así fué en efecto. De acuerdo con la decisión de esta corte en P. R. Fertilizer Co. v. Domenech, 49 D.P.R. 45, la ley que rige este caso es la invocada por el propio deman-dante o sea la núm. 74 de 1925, y esa ley fija el término de treinta días para recurrir para ante los tribunales después de verificado el pago bajo protesta, y aquí entre el pago y la interposición de la demanda transcurrieron más de once meses.
En tal virtud, la excepción previa que formuló el deman-dado debió haberse declarado con lugar, dictándose senten-*149cia de conformidad. No se hizo así. Siguió fabricándose sobre una base falsa y todo tiene necesariamente que caer con ella. La sentencia apelada no puede subsistir en lo favorable ni en lo adverso para cada una de las partes. Debe ser revocada por completo y sústituída por otra deses-timando la demanda, sin especial condenación de costas.
Los Jueces Asociados Señores Wolf y Oórdova Dávila no intervinieron.